Citation Nr: 0114521	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation prior to April 7, 
1998, and in excess of 20 percent on and after April 7, 1998 
for cervical strain with degenerative changes.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 1997, and in excess of 20 percent on and 
after December 7, 1997 for lumbosacral disc disease with 
history of sciatica.

3.  Entitlement to a compensable evaluation prior to December 
7, 1997, and in excess of 10 percent on and after December 7, 
1997 for dorsal (thoracic) spine strain with degenerative 
changes.  


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1983.

The current appeal arose from a December 1992 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO, in pertinent part, 
denied increased evaluations for service-connected low back, 
cervical strain and thoracic (dorsal) strain disabilities.  

In June 1993 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.

In May 2001 the veteran, through his representative, canceled 
a requested hearing before a Member of the Board of Veterans' 
Appeals (Board).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 95-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.



The RO has evaluated the veteran's service-connected cervical 
spine disability under Diagnostic Code 5290.  Diagnostic Code 
5290 addresses limitation of motion of the cervical spine.  
The veteran's lumbosacral disc disease disability is 
evaluated under Diagnostic Codes 5292-5293.  Diagnostic Code 
5292 addresses limitation of motion of the lumbar spine.  
Diagnostic Code 5293 addresses intervertebral disc syndrome 
and involves loss of range of motion per the VA General 
Counsel in VAOPGCPREC 36-97.  His dorsal spine disability is 
evaluated under Diagnostic Code 5291.  Diagnostic Code 5291 
addresses limitation of motion of the dorsal spine.

The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The July and December 1992, and the August 2000 VA 
examinations of the spine do not adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.

The record reflects that the veteran receives benefits from 
the Social Security Administration (SSA).  The RO requested 
that medical information regarding the veteran's case be 
forward to the RO.  

SSA responded that the veteran's file was not in its office 
and they were unable to obtain the requested information at 
that time. 

Accordingly, the case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO, through his 
representative, should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
cervical, lumbar and dorsal spine 
disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

2.  The RO should again request from the 
SSA the records pertinent to the 
veteran's claim as well as the records 
relied upon concerning that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).




4.  Following the above, the RO should 
arrange for VA special orthopedic and 
neurological examinations of the veteran 
by an orthopedic surgeon or other 
appropriate medical specialist and a 
neurologist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected spine 
disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by each 
medical specialist prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies must be conducted.

The medical specialists should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's spine disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40 , 
4.45, 4.59.  It is requested that the 
examiners provide explicit responses to 
the following questions:

(a) Do the service-connected spine 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(b) Do the service-connected spine 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the medical specialists should 
comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the medical specialists 
should so state.

(c) With respect to subjective complaints 
of pain, the medical specialists are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
spinal disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the spine 
disabilities.

(d) The medical specialists are also 
requested to comment upon whether there 
are any other medical or other problems 
that have an impact on the functional 
capacity affected by the spine 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected spine disabilities.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the medical specialists 
should so indicate.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.

Moreover, the governing regulation 
provides that failure to report for any 
VA examination(s) without good cause 
shown in conjunction with a claim for an 
increased evaluation will result in a 
denial of the claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for the cervical, 
lumbar and dorsal spine disabilities.  In 
so doing, the RO should document it's 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000) as warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction,
the RO should issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he in notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


